              Case 4:19-cv-08364-YGR Document 27 Filed 10/09/20 Page 1 of 2




     DANIEL MALAKAUSKAS, Cal. Bar. No.:265903
 1
     MALAKAUSKAS LAW, APC
     7345 South Durango Drive                                                         ISTRIC
 2
     Suite B-107-240                                                             TES D      TC
                                                                               TA
 3   Las Vegas, NV 89113




                                                                                                               O
                                                                          S
     Tel: 866-790-2242 / Fax: 888-802-2440




                                                                                                                U
                                                                         ED
 4




                                                                                                                 RT
     daniel@malakauskas.com
                                                                                               DERED




                                                                     UNIT
                                                                                       O OR
 5                                                                             IT IS S
     Attorney for Plaintiff: Meryl Pomponio




                                                                                                                       R NIA
 6
                                                                                                nzale   z R o ge r s




                                                                     NO
 7                                                                                      onne Go
     CRIS CAMPBELL VAUGHAN, Cal. Bar No.:99568                                 Judge Yv




                                                                                                                       FO
 8   VAUGHAN & ASSOCIATES




                                                                       RT




                                                                                                                  LI
     6207 South Walnut Street, Suite 800                                      ER        10/9/2020




                                                                          H




                                                                                                                A
 9   Loomis, CA 95650                                                              N                              C
     Tel: 916-6609401 / Fax: 916-660-9378                                              D IS T IC T        OF
10                                                                                           R
     cvaughan@adasolutionsgroup.com
11
     Attorneys for Defendants: VJP Inc., Gurjinder Kaur,
12   Zhan Yong Yu, Sally Yu, Beatrice Abram, Suzanne Gullet,
13   Rosalind Gullet, Randolph Gullet, and Robert N. Gullet

14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                            OAKLAND DIVISION
17
     MERYL POMPONIO,                                                   Case No.: 4:19-cv-08364-YGR
18
19                         Plaintiff,                                  STIPULATED DISMISSAL WITH
                                                                       PREJUDICE
20   v.
21   VJP INC., as an entity and doing business as “Vintage
22   Wine Shoppe & Liquor”, GURJINDER KAUR, as an
     individual and doing business as “Vintage Wine Shoppe
23   & Liquor”, ZHAN YONG YU, as an individual and
     doing business as “The Chinese Kitchen”, SALLY YU,
24
     as an individual and doing business as “The Chinese
25   Kitchen”, BEATRICE ABRAM, SUZANNE
     GULLETT, ROSALIND GULLETT, RANDOLPH
26   GULLETT, ROBERT N. GULLETT, and DOES 1-
     50, Inclusive,
27
                           Defendants.
28




                                        Stipulated Dismissal with Prejudice
                                                                                                                            1
              Case 4:19-cv-08364-YGR Document 27 Filed 10/09/20 Page 2 of 2




 1
 2
            IT IS HEREBY STIPULATED by and between the parties in this action through their
 3
     designated counsel, that this action be and is hereby dismissed in its entirety, WITH PREJUDICE,
 4
     pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The parties shall bear their own costs
 5
     and attorney fees in connection with the lawsuit and the negotiation and preparation of any
 6
     agreement entered into by such parties.
 7
 8
 9
10   Date: July 9th, 2020                                           /s/Daniel Malakauskas______________
                                                                    By: Daniel Malakauskas, of,
11                                                                  MALAKAUSKAS LAW, APC,
                                                                    Attorney for Plaintiff
12
13   Date: July 9th, 2020                                           /s/Cris Campbell Vaughan___________
                                                                    By: Cris Campbell Vaughan, of,
14                                                                  VAUGHAN & ASSOCIATES,
                                                                    Attorney for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                      Stipulated Dismissal with Prejudice
                                                                                                       2
